ACCEPTED
                                                                                        06-14-00172-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                    1/8/2015 4:08:23 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK




                               NO. 06-14-00172-CR
                                                                     FILED IN
                                                              6th COURT OF APPEALS
STATE OF TEXAS                            §     IN THE          TEXARKANA, TEXAS
                                          §                   1/9/2015 8:32:00 AM
VS.                                       §     SIXTH    COURT DEBBIE AUTREY
                                          §                           Clerk

GERALD MAC LOWREY                         §     OF APPEALS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Gerald Mac Lowrey, Appellant             in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.    This case is on appeal from the Sixth Judicial District Court of Lamar

County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Gerald Mac

Lowrey, and numbered 25492.

      3.     Appellant was convicted of Theft of material, aluminum or copper or

bronze or brass, less than $20,000.00.

      4.     Appellant was assessed a sentence of two (2) years State Jail Division,

TDCJ, probated for five (5) years on August 6, 2014.

      5.     Notice of appeal was given on August 12,2014.
         6.    The clerk's record was filed on November 13, 2014; the reporter's

record was filed on December 9,2014.

         7.    The appellate brief is presently due on January 8, 2015.

         8.    Appellant requests an extension of time of 30 days from January 8,

2015.

         9.    No extension to file the brief has been received in this cause.

         10.   Defendant is currently free on bond.

         11.   Appellant relies on the following facts as good cause for the requested

extension:

         Appellant's attorney has had hearings in the following cases on the dates

indicated:

         In the Interest ofE.C. a child (CPS case) in the Lamar County Court at Law

                                                             12/9/2014

         Howe v. Lester, in Lamar County, Texas Justice Court, Precinct 5, Place 2

                                                             12110/2014

         Child Protective Services Docket, in the Lamar County Court at Law

                                                              12116/2014

         Child Protective Services Docket, Sixth District Court of Lamar County,

Texas.                                                        12/17/2014

         In the Interest ofR.W., a Child, in the Lamar County Court at Law
                                                                12/30/2014

      In the Interest ofR.W., a Child, in the Lamar County Court at Law

                                                                1/2/2015

      WHEREFORE,         PREMISES CONSIDERED,                  Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Gary L. Waite
                                       104 Lamar Ave.
                                       Paris, Texas 75460
                                       (903) 785-0096
                                       (903) 785-0097




                                       By:-7/"---""-L..----rL..JI--I'--IL--....L..--'---------
                                          -Gary L.
                                           State Ba   o. 20667500
                                           garywaite@sbcglobal.net
                                           Attorney for Gerald Mac Lowrey
                        CERTIFICATE OF SERVICE

      This is to certify that on January 6, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Lamar

County, 119 N. Main, Paris, Texas 75460, by personal delivery.
STATE OF TEXAS                             §
                                           §
COUNTY OF LAMAR                            §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Gary L. Waite, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                     /GaryL.
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                           l -l.c:,. -   ,2015,

to certify which witness my hand and seal of office.


                                     ~                x
                                                 ..J2--   'lP=   H   .....J;-
                                         Notary Public, State of Texas